DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Won S. Yoon, 30 April 2021.

Claims 16 has been amended as follows:
Regarding claim 16 – Line 1, changed "A computer readable memory" to -- A non-transitory computer readable memory  --.

Allowable Subject Matter

Claims 1-3, and 8-16 are allowable over the prior art of record.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. Each independent claims identify the following uniquely distinct features;
1.	Regarding claim 1 – A method for adjusting a size of a contention window in a wireless communication system, the method performed by a base station (BS) and comprising: transmitting at least one code block group (CBG) for a physical downlink shared channel (PDSCH) to a user equipment (UE) 


3.	Regarding claim 16 – A non-transitory computer readable memory storing instructions that, based on being executed by a processor, control a base station (BS) to perform operations for adjusting a size of a contention window in a wireless communication system, the operations comprising: transmitting at least one code block group (CBG) for a physical downlink shared channel (PDSCH) to a user equipment (UE) on a frequency bandwidth, receiving an acknowledgement/negative-acknowledgement (ACK/NACK) signal for each of the at least one CBG for the PDSCH from the UE, and adjusting the size of the contention window based on the ACK/NACK signal, wherein based on a first CBG included in the at least one CBG being fully included in a specific frequency band among a plurality of frequency bands, the BS adjusts the size of the contention window for the specific frequency band based on the ACK/NACK 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-3, and 8-16 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Lou et al. (US 2020/0374933 A1) discloses data transmission and HARQ-ACK associated with unlicensed spectrum.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
/John Pezzlo/
3 May 2021
Primary Examiner, AU 2465